Citation Nr: 0318591	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

5.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the left first metatarsal.

6.  Entitlement to a 10 percent rating for multiple, non-
compensable disability ratings pursuant to 38 C.F.R. § 3.324 
(2002).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to 
November 2001.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In February 2003, the veteran presented testimony at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge in San Antonio, Texas.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)].  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and pending before VA 
on the date of enactment.  Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002).  A remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.

Duty to notify

Among other directives, the VCAA expanded the duty of VA to 
notify claimants and their representatives with respect to 
providing requisite evidence.  See 38 U.S.C.A. § 5103.  
Subsequent decisions the United States Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA]. 

In a December 2001 notice the RO informed the veteran of the 
evidence required to establish service connection for his 
claimed disabilities.  Following the grant of service 
connection for bilateral hearing loss and the residuals of a 
fracture of the left first metatarsal in March 2002, however, 
the RO did not notify the veteran of the evidence required to 
establish entitlement to a compensable rating for the 
service-connected disabilities.  In addition, the RO has not 
notified the veteran of the evidence needed to show 
entitlement to a 10 percent rating pursuant to 38 C.F.R. 
§ 3.324 (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Remand of the case is required, therefore, to fulfill VA's 
duty to notify the veteran of the evidence needed to 
substantiate his appeal of the assigned ratings and to assist 
him in developing that evidence.



Duty to assist

The veteran's service medical records indicate that the 
stress fracture of the left first metatarsal was resolved 
prior to his separation from service.  He contends, however, 
that he is entitled to a compensable rating for the residuals 
of the foot fracture because he experiences pain, weakness, 
stiffness, swelling, and locking in the foot.  Examination in 
January 2002 revealed tenderness to palpation of the bottom 
of the foot.  The examiner then entered an additional 
diagnosis of bilateral pes planus, for which service 
connection has not been established.  It is not clear from 
the available evidence whether any of the symptoms in the 
left foot are due to the service-connected stress fracture of 
the first metatarsal or the non service-connected pes planus, 
or whether any of the veteran's complaints are supported by 
objective evidence of pathology related to the stress 
fracture.  Additional development of this issue is, 
therefore, required.

The veteran's service medical records also disclose that he 
was treated for psychiatric problems beginning in May 2001, 
which eventually resulted in the conclusion that he was not 
suitable for service and he was administratively discharged.  
His psychiatric symptoms were initially assessed as an 
adjustment disorder with depressed mood, to rule out a 
personality disorder.  On further evaluation and discussion 
with the veteran's parents, his in-service therapist revised 
the psychiatric assessment to a schizotypal personality 
disorder.  His certificate of discharge indicates that he was 
separated from service involuntarily due to a personality 
disorder.  

The RO denied entitlement to service connection for a 
psychiatric disorder on the basis that the diagnosed disorder 
was a personality disorder, for which service connection is 
precluded as a matter of law.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2002).  The veteran and his representative 
contend that the symptoms documented in service constitute 
the onset of schizophrenia and that the veteran's psychiatric 
disability was misdiagnosed as personality disorder.  The 
veteran has not received psychiatric treatment following his 
separation from service, but claims to continue to experience 
the symptoms that he had in service.  For these reasons the 
Board finds that a VA psychiatric examination is required.

The veteran was also treated for a low back strain in 
service, and he submitted lay evidence of continuing low back 
pain following his separation from service.  He also reported 
having received treatment for back pain from the VA Medical 
Center in San Antonio, Texas.  Remand of this issue is 
required in order to obtain the VA treatment records and a VA 
medical examination.

The veteran was treated for an upper respiratory infection in 
service, for which he purportedly required treatment for 
three weeks.  He also reported having had the same symptoms 
following his separation from service.  He has not, however, 
been provided a VA medical examination in order to determine 
whether the respiratory disorder for which he was treated in 
service had any chronic residuals.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to Veterans Benefits Administration (VBA) for the 
following actions:

1.  VBA must review the veteran's claims 
folder and ensure that all notification 
action required by 38 U.S.C.A. § 5103 is 
completed.  

2.  VBA should contact the veteran and 
obtain the names and addresses of all 
medical care providers, inpatient and 
outpatient, VA and private, who treated 
the veteran for psychiatric, low back, or 
respiratory disorders; hearing loss; and 
foot problems since his separation from 
service.  After securing any necessary 
release, VBA should obtain copies of such 
records that are not in file.  
Specifically, VBA should obtain the 
veteran's treatment records from the VAMC 
in San Antonio, Texas.  If VBA is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified 
and offered the opportunity of obtaining 
any such records himself.

3.  VBA should provide the veteran a VA 
psychiatric examination in order to 
determine the nature of any current 
psychiatric disability.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary by the examiner for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should conduct a psychiatric 
evaluation and provide a diagnosis for 
any pathology found.  Specifically, the 
examiner should provide an opinion on 
whether any current psychiatric symptoms 
are due to a personality disorder or an 
acquired psychiatric disorder.  If the 
examiner finds that the veteran currently 
has an acquired psychiatric disorder, 
he/she should also provide an opinion on 
whether the currently diagnosed 
psychiatric disorder is etiologically 
related to the symptoms documented during 
service.  The examiner should provide a 
rationale for his/her opinion.

4.  VBA should provide the veteran a VA 
orthopedic examination in order to 
determine whether he currently has any 
low back or left foot pathology.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary by the 
examiner for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should conduct an 
examination of the low back and provide a 
diagnosis for any pathology found.  If 
examination of the low back results in 
any diagnosis of low back pathology, the 
examiner should also provide an opinion 
on whether that pathology is 
etiologically related to the low back 
strain that was documented during 
service.  The examiner should also 
conduct an examination of the left foot 
and provide a diagnosis for any pathology 
found.  Specifically, the examiner should 
determine whether the stress fracture of 
the left first metatarsal that occurred 
during service resulted in any 
objectively demonstrated residuals.  If 
that finding is positive, the examiner 
should provide an opinion on whether the 
residuals of the fracture are moderate, 
moderately severe, or severe.  In making 
that assessment the examiner should 
determine whether the veteran's 
complaints of pain, weakness, stiffness, 
swelling, and locking in the foot are due 
to the service-connected stress fracture, 
the nonservice-connected pes planus, or 
whether the complaints are supported by 
any objective evidence of adequate 
pathology related to the stress fracture.  
The examiner should provide a rationale 
for all opinions provided.

5.  VBA should provide the veteran a VA 
medical examination in order to determine 
whether the upper respiratory infection 
that he had in service resulted in any 
chronic residuals.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary by the examiner for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should conduct an examination of 
the respiratory system and provide a 
diagnosis of any pathology found.  If the 
examination results in a diagnosis of any 
chronic respiratory disability, the 
examiner should also provide an opinion 
on whether the currently diagnosed 
respiratory disorder is etiologically 
related to the symptoms that were 
documented during service.  The examiner 
should provide the rationale for his/her 
opinion.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should re-adjudicate the issues on 
appeal, with consideration of all the 
evidence submitted since the statement of 
the case was issued in May 2002.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



__________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


